DETAILED ACTION
This office action is in response to the response filed 5/28/2021.  As directed by the amendment, claims 1-9 have been canceled, no claims have been amended, and claims 12-13 have been newly added.  Thus, claims 10-13 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13, lines 1-2 recite, “wherein said comorbid respiratory disease is asthma”, and claim 10, from which claim 13 depends from, recites, “wherein said patient does not have a comorbid airway disease.”  Claim 13 does not further limit the subject matter of claim 10, because the broadest reasonable interpretation of claim 13 is broader than claim 10.  For example, a patient having a comorbid respiratory disease other than asthma, such as emphysema, would not be able to perform the method of claim 10 because emphysema is a comorbid respiratory disease, but would be able to perform the method of claim 13 because the patient does not have asthma.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 10-13 are rejected under 35 U.S.C. 103(a) as obvious over Kristensson (6,702,662) (“Kristensson ‘662”) in view of Kristensson (2009/0247065) (“Kristensson ‘065”), Tuft (Tuft, L. “Importance of Inhalant Allergens in Atopic Dermatitis”. Journal of Investigative Dermatology, 12:4 (1949), pp 212-219) and Chapman et al (Chapman, M. et al. “Quantitative assessments of IgG and IgE antibodies to inhalant allergens in patients with atopic dermatitis”.  Journal of Clinical Immunology, 72:1 (1983), pp 27-33). 
Regarding claim 10, Kristensson ‘662 discloses in fig 2 an air treatment device (1) with the structure for performing the claimed method steps, the method includes causing the avoidance of inhalation of contaminants including indoor aero allergens derived from in-mixing of ambient air by causing a filtered temperature controlled laminar air flow to reach the patient’s breathing zone and block such contaminants from being inhaled (forming a zone of clean air RZ to a breathing area of a person without thereby substantially co-injecting impure air from the surroundings) (Kristensson ‘662, col 2, ln 12-99), comprising the steps of: including generating with an air blower (12) (fan device) (col 1, ln 50-55) a zone of descending air in the form of temperature controlled laminar air to descend downwardly into a personal breathing air zone (A) 
Kristensson ‘662 does not disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C lower than the ambient air surrounding the personal breathing air zone.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air wherein the air is cooled to a temperature slightly lower, 0.3 to 3°C cooler than the ambient temperature (para [0032]).

The now-modified Kristensson ‘662’s method does not disclose the treatment administered during situations of or corresponding to sleep for a period of at least six hours.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air to a patient during a period corresponding to sleep for at least six hours (para [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the use of Kristensson ‘662's laminar airflow by administering the airflow to a patient during sleep for at least six hours in order to provide clean air to the user while the user is stationary for an extended period of time (Kristensson ‘065, para [0033]).

However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and wherein allergens such as house dust are suggested as an etiological agent in atopic dermatitis (page 214, first full paragraph), and wherein it is was concluded in observing a 16 year old patient, that since lesions involve flexures in most patients and are usually covered, it appears unlikely that dust was acting directly on skin, but rather it operates by inhalation (page 215, second full paragraph), and concluding that if one can remove the allergic basis for initial scratching, there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by using the filtered air for reducing or eliminating the symptoms of cutaneous atopic eczema on a 
The now-modified modified Kristensson 662’s reference does not disclose that the patient does not have a comorbid airway disease.
However, Chapman discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and measurements of IgG and IgE were measured using an antigen binding assay (page 28, “Methods and Materials: Measurement of allergen-specific antibodies”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by providing a patient who does not have a comorbid airway disease such as asthma as taught by Chapman, as it has been shown that in patients who have atopic dermatitis but do not 
Regarding claim 11, the modified Kristensson ‘662's reference discloses the air in the clean zone is cooled to 0.3 to 3°C cooler than the ambient temperature (Kristensson ‘065, para [0032]).
Kristensson ‘662 does not specifially disclose that the temperature of the temperature controlled laminar air is 0.6 degrees C to 0.8 degrees C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.6 degrees C to 0.8 degrees C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  

Kristensson ‘662 does not specifially disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 degrees C to less than 1 degree C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
Regarding claim 14, the modified Kristensson ‘662’s reference discloses the comorbid airway disease is asthma (as disclosed in Chapman, 11 patients having atopic dermatitis and not having asthma were tested (Chapman, page 28, “Materials and Methods: Patients”), and had equally high levels of total IgE when exposed to an allergen as patients with asthma (Chapman, page 29, table 1)), and discloses that the presence of allergens affect patients with and without asthma equally to elevate IgE 
 
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6, third full paragraph-fifth paragraph, that the claimed invention is drawn to a method of reducing or eliminating the symptoms of cutaneous atopic eczema in a patient in need thereof, and wherein the patient does not have a comorbid airway disease, and the prior art does not identify a subject in need thereof who does not have a comorbid airway disease.  However, Tuft discloses “a patient in need thereof”, as Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and therefore, concluding that if one can remove the allergic basis for initial scratching (by removing the inhalant allergens from a patient’s environment), there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).  Furthermore Chapman teaches a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, by testing 38 adult patients with atopic dermatitis with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the 


Applicant's declaration filed 5/28/2021 have been fully considered but they are not persuasive. 
Declarant argues in paragraphs 9-10 of declarant’s remarks, that Sanda does not teach the role of inhaled house dust mite (HDM) in reducing atopic dermatitis, but instead discusses the role of percutaneous loading of HDM on patients with atopic dermatitis.  However, declarant’s argument is moot in view of the new grounds of rejection in view of Tuft, which teaches the role of inhaled allergens in causing atopic 
Declarant argues in paragraphs 11-14 of declarant’s remarks, that Tupker discloses that the respiratory route may in the induction of dermatitis in a subset of patients who have early bronchial reactions after house dust mite inhalation, a history of asthma, and an elevated IgE level, and therefore does not disclose a patient who does not have a comorbid airway disease.  However, Declarant’s argument is moot in view of the new grounds of rejection in view of Chapman, which discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: 
Declarant argues in paragraphs 15-17 of declarant’s remarks, that declarant further contacted Dr. Tupker, the author of the Tupker reference, who stated that in his opinion, it is unlikely that the respiratory route may be relevant in AD patients without a history of asthma.  However, it is unclear as to the basis for his opinion as to why it is unlikely that the respiratory route may be relevant in AD patients without a history of asthma, as no reasoning for his opinion has been articulated.  Tupker discloses in the discussion several theories as to the pathophysiologic mechanism of the development of dermatitis after bronchial provocation, such as the skin allergen interaction theory, the bronchial allergen interaction theory, or the neuro-immune theory (Tupker, pages 1069-1070, “Discussion”).  However, there is no discussion in each of the theories as to why patients with asthma would be affected differently when inhaling allergens to induce atopic dermatitis, and it appears that a patient without asthma would be equally affected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOUGLAS Y SUL/Examiner, Art Unit 3785